DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Preliminary Amendment
2.	Receipt is acknowledged of the preliminary amendment filed on February 3, 2022.  Currently claims 1-19 remain in the examination.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 5-8, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0260302 A1 to Ellers et al. (previously cited, hereinafter “Ellers”). 
Regarding claims 1, 13, 16, and 19, Ellers teaches a method of unlocking a security tag (see abstract) comprising a receiving a confirmation signal to unlock the security tag (see the steps 1510 and 1520 in figure 15) wherein the security tag 132 (see figure 2 and paragraph 0034 and thereafter) is comprised of wireless components 204 (see paragraph 0043) and RFID component (see pagraph 0051), and purchase process which would lead to unlocking the tag can be initiated by a mobile communication device (MCD 104) or peripheral device (PD 109) (see paragraph 0033).  PD can read the tag with RFID protocol or NFC technology.  As shown in figure 15 and 16 (see paragraph 0063 and thereafter), the tag wirelessly receives the signal and after authentication, releases the tag by activating deactivation mechanism (see step 1520 in figure 15 and step 1636 of figure 16B).
Regarding claims 2, 8, 14, and 17, the wireless signal may be a Bluetooth, Wi-Fi or NFC technology (see paragraph 0033).
Regarding claims 5 and 11, radio wave signal is used in generating and sending a signal which include a detach command (see paragraph 0064).
Regarding claims 6, 12, 15, and 18, Ellers also teaches that information stored in memory is encrypted (see paragraph 0047) and the information in the memory 208 is transmitted via the transceiver 204.   
Regarding claim 7, see the description for claim 1 above.  Furthermore, the MCD or PD is used in processing a purchase transaction and generating confirmation signal to unlock the device (see step 1508 in figure 15).  MCD or PD may be a RFID scanner, NFC scanner (see paragraph 0033) or other wireless device.

Allowable Subject Matter
6.	Claims 3, 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method of unlocking a security tag wherein the security tag is comprised of RFID device and wireless device that are associated with each other.  In identifying the wireless device (identifying step of claim 1), the tag transmits the RFID device identifier to a server which stores the association between the wireless device and RFID device, and the wireless device receives the wireless device identifier from the server.  Such a method of unlocking the security tag is neither disclosed nor suggested by the cited references.  Even if some limitations may be found or suggested in other references, Examiner finds no grounds to combine them.  The limitation of claim 4 and 10 is also allowable. 

Response to Arguments
8.	Applicant’s amended claims and arguments filed on February 3, 2022 have been carefully reviewed and considered, but they are not persuasive.  
	In reviewing amended claim 1, particularly the amended portion, it is the Examiner’s opinion that the cited reference to Ellers still reads on the amended portion of the claim.  In figure 15 of Ellers, in step 1510, the signal is generated and transmitted to the security tag in wireless manner (see paragraph 0064). The steps of figure 15 are performed by a controller 206 (see figure 2 and paragraph in 0034).  Accordingly, the controller is unable to receive release 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.



						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
February 23, 2022